Rao, Chief Judge:
These appeals for reappraisement were submitted for decision upon the following stipulation of counsel:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That at the time of exportation of the forty-two cartons of vinyl baseball shoes covered by the above appeal for reappraisement to the United States, the market value or the price at which such or similar *594merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment, to the United States, was the invoice unit value, net packed of ¥325 per pair.
2. That the merchandise covered by the above appeal for reap-praisement was entered subsequent to February 27, 1958.
3. That the merchandise the subject of this stipulation-is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
4. That the said appeal for reappraisement may be deemed submitted for decision on the foregoing stipulation.
On the agreed facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is represented by the invoice unit value, net packed, of ¥325 per pair.
Judgment will be entered accordingly.